Citation Nr: 1016451	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-23 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
organic heart disease.  

2.  Entitlement to service connection for peripheral vascular 
disease (PVD), to include as due to herbicide exposure. 

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and depression.  

4.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure. 

5.  Entitlement to service connection for a respiratory 
disability, to include as due to herbicide exposure.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to 
September 1972.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2006 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  
Jurisdiction over the claims folder is currently held by the 
Atlanta RO. 

In February 2010, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge at the Atlanta RO.  A 
transcript of the hearing is of record.

The issue of entitlement to service connection for a 
psychiatric disorder was previously characterized by the RO 
as entitlement to service connection for PTSD and depression.  
The Court of Appeals for Veterans Claims (Court) recently 
held that a claim for service connection for a psychiatric 
disability encompasses all psychiatric symptomatology, 
regardless of how that symptomatology is diagnosed.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the 
issue in this appeal is properly characterized as a claim for 
service connection for an acquired psychiatric disability to 
include PTSD and depression.
In a February 1976 rating decision, the RO denied service 
connection for a circulatory disorder of the left shoulder 
but did not consider a diagnosis of PVD.  The Board will, 
therefore, address the current appeal for service connection 
for PVD on a de novo basis.  See Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008) (claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a 
differently diagnosed disease or injury); Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996) (claim based on a new diagnosis 
is a new claim).

The record does not show that the Veteran submitted a 
substantive appeal in response to the July 2008 statement of 
the case (SOC); however, the RO has certified all of the 
issues as being on appeal.  The filing of a substantive 
appeal is not a jurisdictional requirement.  Jurisdiction 
over claims vests in the Board when the agency of original 
jurisdiction (AOJ) certifies those claims for appeal after 
issuing a statement of the case, regardless of whether a 
substantive appeal has been submitted.  Percy v. Shinseki, 23 
Vet. App. 37 (2009); Gonzales-Morales v. Principi, 16 Vet. 
App. 556 (2003).  Therefore, the Board will waive the 
requirement of the substantive appeal and proceed with the 
appeal.

The issue of entitlement to service connection for residuals 
of a cold weather injury of the right hand was raised by the 
Veteran in a May 2006 statement.  This issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ) and 
the Board does not have jurisdiction over it.  Therefore, it 
is referred to the AOJ for appropriate action.  

One of the issues on appeal in this case is a claim to reopen 
service connection for heart disease.  On October 13, 2009, 
in accordance with authority provided in 38 U.S.C. § 1116, 
the Secretary of Veterans Affairs announced his decision to 
establish presumptions of service connection, based upon 
exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions including ischemic 
heart disease.  The Veteran contends that his current heart 
disease was incurred due to exposure to herbicides, however, 
the record does not indicate that he has ischemic heart 
disease.  Thus, this appeal is not affected by the current 
stay on claims that potentially may be granted based on the 
planned new presumption of service connection for ischemic 
heart disease.
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the February 2010 hearing, the Veteran testified that 
he was currently undergoing treatment for the disabilities on 
appeal, including lung cancer and PTSD, at a VA facility.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran's testimony is unclear regarding the exact 
location of his current VA facility.  The Board notes that 
the record currently contains some clinical records from the 
VA Medical Center in Augusta, Georgia, dated through November 
2006, but the Veteran's testimony could also refer to the VA 
outpatient clinic in Athens, Georgia.  Therefore, on remand, 
the Veteran should be contacted and asked to specify the VA 
facilities where he currently undergoes treatment.  The RO 
should then obtain all outstanding pertinent medical records 
from the specified VA facilities, following the procedures 
prescribed in 38 C.F.R. § 3.159 as regards requesting records 
from Federal facilities.  With respect to the Veteran's claim 
to reopen, as the referenced VA records could be relevant to 
the claim and are considered in the possession of VA 
adjudicators, a remand is necessary to obtain these records 
prior to addressing whether new and material evidence has 
been submitted sufficient to reopen the previously denied 
claim.  

The Veteran also testified during his February 2010 hearing 
that he received recent medical treatment for his claimed 
disabilities with private healthcare providers.  Upon remand, 
the Veteran should also be contacted and asked to provide 
contact information and medical releases for the private 
physicians referenced in his hearing testimony. 

The record contains some evidence that the Veteran may be in 
receipt of compensation from the Social Security 
Administration (SSA).  He indicated in July 1992 that he 
planned to apply for benefits from the SSA, and the record 
contains an April 1993 OHA psychiatric review report 
diagnosing an adjustment disorder.  Since VA's duty to assist 
includes obtaining SSA records when the veteran reports 
receiving SSA disability benefits, the Veteran should be 
contacted and asked to inform VA whether he is in receipt of 
disability compensation from the SSA.  See Baker v. West, 11 
Vet. App. 163, 139 (1998).  If the Veteran does receive such 
compensation, the records used as the basis for any award 
should be procured. 

Finally, regarding the current claim to reopen, the Veteran 
has not been provided notice that complies with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103(a), 
and 38 C.F.R. § 3.159(b), to include the notice specified by 
the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include the notice specified 
by the Court in Kent v. Nicholson, 20 
Vet. App. 1 (2006) with respect to the 
Veteran's claim to reopen service 
connection for organic heart disease.

The notice should tell the Veteran what 
elements of a successful claim were found 
to be lacking in the February 1976 denial 
of that claim and describe what evidence 
would be necessary to substantiate those 
elements required to establish service 
connection that were found insufficient 
in the previous denial.

2.  Contact the Veteran and ask that if 
he specify the VA facilities where he has 
undergone treatment for the disabilities 
on appeal.  The Veteran should also be 
asked to provide the name, address, and 
dates of treatment or examination for his 
private physicians, specifically Drs. 
Luben, Kolpepper, and Agenwall, along 
with proper authorization to allow VA to 
obtain any available records on his 
behalf.  The Veteran should also be asked 
to indicate whether he is in receipt of 
disability compensation from the SSA.

3.  Obtain the VA records identified by 
the Veteran.  If the Veteran does not 
respond to the request for additional 
information regarding VA treatment, 
request all available records of 
treatment from the Augusta VAMC and 
Athens VA outpatient clinic. 

4.  Request copies of treatment records 
from any private healthcare providers for 
which the Veteran has provided medical 
releases and adequate contact 
information.

5.  If the Veteran indicates that he 
receives disability compensation from the 
SSA, the SSA should be contacted, and all 
records of medical treatment associated 
with the grant of disability benefits to 
the Veteran should be requested.  

6.  Readjudicate the claims in light of 
all the evidence of record.  If any 
benefit remains denied, a supplemental 
statement of the case should be issued.  
A copy should be provided to the Veteran 
and his representative, and they should 
be afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


